RICHARD L. JONES, Retired Justice.
The appeal is dismissed as moot. See Ferguson v. Commercial Bank, 578 So.2d 1234 (Ala.1991); and Arrington v. State ex rel. Parsons, 422 So.2d 759 (Ala.1982).
Consistent with our dismissal of the appeal on the ground of mootness, we also set aside and void the judgment appealed from, on the same ground of mootness.
This opinion was prepared by retired Justice Richard L. Jones, sitting as a Justice of this Court pursuant to § 12-18-10(e), Ala. Code 1975, and his opinion is hereby adopted as that of the Court.
JUDGMENT SET ASIDE AND VOIDED; APPEAL DISMISSED.
MADDOX, KENNEDY, INGRAM, COOK, and BUTTS, JJ., concur.